            Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  TONI FIORE, JADE D’AMARIO, SEAN                      Case No. 7:20-cv-03744-CS
  DUNN, and JOSHUA DUNN on behalf of
  themselves and all others similarly situated,
                                                       AMENDED CLASS ACTION
                             Plaintiffs,               COMPLAINT AND DEMAND
                                                       FOR JURY TRIAL
            v.

  THE UNIVERSITY OF TAMPA,

                              Defendant.


       Plaintiffs Toni Fiore, Jade D’Amario, Sean Dunn, and Joshua Dunn (“Plaintiffs”) bring

this action on behalf of themselves and all others similarly situated against Defendant The

University of Tampa (“UT” or “Defendant”). Plaintiffs make the following allegations pursuant

to the investigation of counsel and based upon information and belief, except as to the allegations

specifically pertaining to themselves, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at UT, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services or which their fees were paid, without having their tuition

and fees refunded to them.

       2.        Plaintiffs and UT entered into a contractual agreement where Plaintiffs would

provide payment in the form of tuition and fees and UT, in exchange, would provide in-person

educational services, experiences, opportunities, and other related facilities to Class Members,

including Mr. Joshua Dunn. The terms of the contractual agreement where set forth in various


                                                   2
            Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 2 of 24




publications from UT, including but not limited to UT’s Spring Semester 2020 Course Catalog

(“Course Catalog”),1 UT’s Course Schedule Search and Registration,2 course-specific syllabi,

and course schedules.

       3.       When Plaintiffs and Class Members sought to enter into a contractual agreement

with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiffs

and Class Members viewed the Course Catalog and Course Schedule Search and Registration to

make specific course selections prior to registering and paying for selected courses.

       4.       The Course Catalog provided Plaintiffs and Class Members with information

regarding every course offered for the Spring 2020 semester under a section called “Course

Descriptions.”3 Indeed, in the entire Spring 2020 Course Catalog, only two course descriptions

mention online learning: EDL 606 Educational Leadership Internship4 and EDU 403

Technology in Education II.5 No other course description within the 590-page document makes

any mention of online instruction. Moreover, the Course Catalog specifically allowed for

students to search for Spring Semester 2020 courses to enroll in based on “Method,” with options

including “General Classroom,” “Hybrid,” and “Online.” An exemplar is pasted below:




1
  http://ut.smartcatalogiq.com/en/2019-2020/catalog
2
  https://www.ut.edu/academics/schedule-and-registration/course-schedule-search
3
  http://ut.smartcatalogiq.com/en/2019-2020/catalog/Course-Descriptions
4
  The EDL 606 Course Description says in part that “[t]he internship is accompanied by a
hybrid/blended (50% face-to-face, 50% online) seminar…”
5
  The EDU 403 Course Description states that “[s]tudents form design and development teams to
create an engaging online based learning experience.”
                                                 3
            Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 3 of 24




       5.       UT’s Course Schedule Search and Registration also provided Plaintiffs and Class

Members with information concerning a course’s delivery mode (i.e., in-person), instructor, the

days and times during which the courses would be held, and the location (including the building

and room number) in which courses would be held. Here too, UT makes no mention of online

instruction and specifically references in-person education, as depicted in the screenshots below:




       6.       Indeed, for every Spring 2020 class Joshua Dunn and Jade D’Amario registered

for, UT represented that the “Delivery Mode” would be “In-Person.”

       7.       Furthermore, once students enrolled in classes, they would receive a course



                                                4
              Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 4 of 24




schedule, which reinforced the in-person nature of the classes registered for by providing the on-

campus building and classroom number where the course was to be held, along with the date,

time, and instructor, as pictured below:




         8.       Other publications from UT reference the in-person nature of the Spring Semester

2020 course offerings, including course-specific syllabi, UT’s General Attendance Policy within

UT’s Academic Policies and Procedures,6 and UT’s Faculty Policies and Procedures Handbook

(the “Faculty Handbook”).7 For instance, course-specific syllabi set forth the physical on-

campus classroom where the course is to be held, along with the course’s dates and meeting

times.

         9.       Moreover, UT’s General Attendance Policy describes expectations of UT



6
  ut.smartcatalogiq.com/2019-2020/catalog/Academic-Policies-and-Procedures/General-
Attendance
7
  https://ut.smartcatalogiq.com/Faculty-Handbook/Faculty-Policies-and-Procedures-Handbook
                                                  5
             Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 5 of 24




students, stating that “Students are expected to attend classes. An academic program or

individual instructor may require a specified level of attendance as a condition for successfully

completing a course. Likewise, instructors may assign a portion of final course grades based on

attendance and/or participation. Faculty must inform students of attendance requirements on

syllabi.”8

        10.      UT’s Faculty Handbook further states that “Faculty members are expected to be

available to their students and to the University during the weeks of instruction of the fall

and spring semesters” and that “[d]uring the fall and spring terms, faculty members are expected

to keep a minimum of five office hours per week. Scheduled office hours must be included in all

course syllabi.”9

        11.      In addition, UT’s Tuition and Fee Schedule provides many of the policies and

procedures regarding tuition and fees, and the in-person nature of such.10 For example, the

mandatory Student Service Fee “[p]rovides support for a number of student services, programs

and activities.” Id. And the mandatory Student Government Fee “[p]rovides basic support to

student government, student productions, publications and other student-sponsored

organizations.” Id.

        12.      UT is a private university with a total enrollment of approximately 9,300 students.

UT’s campus is located in Tampa, Florida. The university offers over 200 undergraduate and

graduate degree programs.




8
  ut.smartcatalogiq.com/2019-2020/catalog/Academic-Policies-and-Procedures/General-
Attendance
9
  https://ut.smartcatalogiq.com/Faculty-Handbook/Faculty-Policies-and-Procedures-
Handbook/Chapter-3-Responsibilities-of-Faculty-Members/I-Instructional-Responsibilities-of-
Faculty-Members/C-The-Faculty-Workday-and-Faculty-Office-Hours
10
   https://www.ut.edu/admissions/tuition-and-costs
                                                  6
          Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 6 of 24




       13.     On March 11, 2020, Defendant, through a news release, announced that because

of the global COVID-19 pandemic, all classes would move to online and remote instruction

starting March 16.

       14.     On March 17, 2020, Defendant informed students that all classes would be held

remotely via online format through the end of the Spring 2020 Semester.

       15.     UT’s Spring Break was from March 8, 2020 to March 15, 2020. Thus, UT has

not held any in-person classes since Friday, March 6, 2020. Classes that have continued have

only been offered in an online format, with no in-person instruction. Thus, UT did not provide

in-person education, experiences, or related services for approximately 50% of the Spring

Semester 2020.

       16.     As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. The online learning options being offered to UT students are

subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiffs and the putative class members contracted and paid for.

       17.     Plaintiffs and the putative class are therefore entitled to a refund of tuition and

fees for in-person educational services, facilities, access and/or opportunities that Defendant has

not provided. Even if Defendant claims it did not have a choice in cancelling in-person classes,

it nevertheless has improperly retained funds for services it is not providing.

       18.     Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the



                                                  7
          Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 7 of 24




amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek a return of these amounts on behalf of

themselves and the Class as defined below.

                                             PARTIES

       19.     Plaintiff Toni Fiore is a citizen of New York. Ms. Fiore is the parent of an

undergraduate student at UT. Ms. Fiore’s daughter is pursuing a degree in Nursing. The

Nursing program at UT relies extensively on in-person instruction, peer collaboration, and access

to other university facilities, including laboratories and affiliated clinical agencies and practices.

None of these resources are available to Ms. Fiore’s daughter while in-person classes are

suspended. Ms. Fiore paid Defendant approximately $11,205.04 in tuition, fees, meals, and

housing for Spring 2020 Semester. UT has not provided Ms. Fiore any refund of tuition or other

mandatory fees, despite the fact that in-person classes were not held since March 6, 2020.

       20.     Plaintiff Jade D’Amario is a citizen of New York. She is a full-time

undergraduate student at UT, pursuing a degree in Nursing. The Nursing program UT relies

extensively on in-person instruction, peer collaboration, and access to UT’s facilities, among

others. None of these resources were available to Ms. D’Amario while in-person classes are

suspended. Ms. D’Amario paid approximately $8,000 in tuition, fees, meals and housing to

Defendant for the Spring 2020 semester. Fees paid include a $425 Student Health Fee, a $96

Student Government Fee, and $480 Student Service Fee. UT’s Tuition and Fee Schedule

provides that the mandatory Student Service Fee “[p]rovides support for a number of student

services, programs and activities” and the mandatory Student Government Fee “[p]rovides basic

support to student government, student productions, publications and other student-sponsored




                                                   8
            Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 8 of 24




organizations.”11 Thus, these mandatory fees are specifically intended to cover access to

programs, facilities, activities, computing labs, and access to on-campus events, all of which

Plaintiffs and Class Members could no longer partake in. Ms. D’Amario has not been provided a

refund of any tuition or other mandatory fees, despite the fact that in-person classes were not

held since March 6, 2020.

          21.    Prior to beginning the Spring Semester 2020, and prior to paying tuition and fees,

Ms. D’Amario consulted the Course Catalog and Course Schedule and Registration and enrolled

in courses for the Spring Semester 2020. In consulting the Course Catalog and Course Schedule

Search and Registration, Ms. D’Amario understood and believed that every course in which she

enrolled was to be taught in-person. Her understanding and belief was based on the course

specifying an on-campus location where the course would be taught, as well as that the courses

did not display a “Method” or “Delivery Mode” of “Online” on the Course Catalog or Course

Schedule and Registration. Thus, the in-person nature of the courses was part of the benefit of

the bargain, and Ms. D’Amario would not have paid as much, if any, tuition and fees for the

Spring Semester 2020 at UT had she known that the courses would not, in fact, be taught in-

person.

          22.    Plaintiff Sean Dunn is a citizen of Connecticut. Mr. Dunn is the parent of an

undergraduate student at UT. Mr. Dunn’s son is pursuing an undergraduate degree in Biology.

The Biology program at UT relies extensively on in-person instruction, peer collaboration, and

access to UT’s laboratory facilities, among others. None of these resources were available to Mr.

Dunn’s son while in-person classes are suspended. Mr. Dunn paid approximately $12,500 in

tuition, fees, meals and housing to Defendant for the Spring 2020 semester. Mr. Dunn has not



11
     https://www.ut.edu/admissions/tuition-and-costs
                                                  9
            Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 9 of 24




been provided a refund of any tuition or other mandatory fees, despite the fact that in-person

classes were not held since March 6, 2020.

          23.    Plaintiff Joshua Dunn is a citizen of Connecticut. He is a full-time undergraduate

student at UT, pursuing a degree in Biology. The Biology program UT relies extensively on in-

person instruction, peer collaboration, and access to UT’s laboratory facilities, among others.

None of these resources were available to Mr. Dunn while in-person classes are suspended. Mr.

Dunn paid approximately $7,000 in tuition, fees, meals and housing to Defendant for the Spring

2020 semester. Fees paid include a $425 Student Health Fee, a $96 Student Government Fee,

and a $480 Student Service Fee. UT’s Tuition and Fee Schedule provides that the mandatory

Student Service Fee “[p]rovides support for a number of student services, programs and

activities” and the mandatory Student Government Fee “[p]rovides basic support to student

government, student productions, publications and other student-sponsored organizations.”12

Thus, these mandatory fees are specifically intended to cover access to programs, facilities,

activities, computing labs, and access to on-campus events, all of which Plaintiffs and Class

Members could no longer partake in. Mr. Dunn has not been provided a refund of any tuition or

other mandatory fees, despite the fact that in-person classes were not held since March 6, 2020.

          24.    Prior to beginning the Spring Semester 2020, and prior to paying tuition and fees,

Mr. Dunn consulted the Course Catalog and Course Schedule and Registration and enrolled in

courses for the Spring Semester 2020. In consulting the Course Catalog and Course Schedule

Search and Registration, Mr. Dunn understood and believed that every course in which he

enrolled was to be taught in-person. His understanding and belief was based on the course

specifying an on-campus location where the course would be taught, as well as that the courses



12
     https://www.ut.edu/admissions/tuition-and-costs
                                                 10
          Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 10 of 24




did not display a “Method” or “Delivery Mode” of “Online” on the Course Catalog or Course

Schedule and Registration. Thus, the in-person nature of the courses was part of the benefit of

the bargain, and Mr. Dunn would not have paid as much, if any, tuition and fees for the Spring

Semester

        25.     Defendant The University of Tampa is a private university with is principal place

of business at 401 W. Kennedy Blvd., Tampa, Florida 33606.

                                   JURISDICTION AND VENUE

        26.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        27.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts

substantial business in this District and has sufficient minimum contacts with New York.

Defendant has solicited students residing in New York to attend its institution; has accepted

money, including application fees, tuition, and other fees from students residing in New York,

has websites accessible to students in New York, has entered into contracts with New York

residents, and generally has minimum contacts in New York sufficient to satisfy the Due Process

Clauses of the New York and United States Constitutions.

        28.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Plaintiff

Fiore is a resident of this District.



                                                  11
           Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 11 of 24




                                  FACTUAL ALLEGATIONS

Plaintiffs And Class Members Paid Tuition And Fees For Spring Semester 2020

       29.     Plaintiffs and Class members are individuals who paid the cost of tuition and

other mandatory fees for the Spring 2020 Semester at UT.

       30.     Spring Semester 2020 classes at UT began on or about January 21, 2020. Final

exams for the Semester concluded on May 8, 2020.

       31.     Plaintiffs and Class members paid the cost of tuition for the Spring Semester

2020, as well as associated fees and costs.

       32.     Examples of approximate tuition costs at UT for the Spring Semester 2020 are as

follows:

                   •   Undergraduate: $14,401
                   •   Executive MBA: $12,528.75
                   •   Physician Assistant Medicine: $14,000


       33.     Fees paid by or on behalf of UT students vary based on program of study.

However, all full-time undergraduate students pay mandatory fees of approximately $2,082.

       34.     The tuition and fees described in the paragraphs above are provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

       35.     Prior to beginning the Spring 2020 semester, and prior to paying tuition and fees,

Plaintiffs consulted the Course Catalog and Course Schedule Search and enrolled in courses for

the Spring 2020 semester. In consulting the Course Catalog and Course Schedule Search and

Registration, Plaintiffs understood and believed that every course in which they enrolled was to

be taught in-person. Plaintiffs’ understanding and belief was based on the course specifying an

on-campus location where the course would be taught, an “in-person” delivery mode of
                                                12
          Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 12 of 24




instruction, and that the courses were neither designated nor described as online courses. Thus,

the in-person nature of the courses was part of the benefit of the bargain, as confirmed by course-

specific syllabi and course schedules issued by UT. Plaintiffs would not have paid as much, if

any, tuition and fees for the Spring 2020 semester at UT had they known that the courses would

not, in fact, be taught in-person.

In Response To COVID-19, UT Closed Campuses And Cancelled All In-Person Classes

         36.   On March 11, 2020, Defendant, through a news release, announced that because

of the global COVID-19 pandemic, all classes would move to online and remote instruction

starting March 16.

         37.   On March 17, 2020, Defendant informed students that all classes would be held

remotely via online format through the end of the Spring 2020 Semester.

         38.   UT has not held any in-person classes since March 6, 2020 (the last academic day

prior to Spring Break). Classes that have continued have only been offered in an online format,

with no in-person instruction.

         39.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. Plaintiffs and the putative class are therefore entitled to a refund of

all tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         40.   Plaintiffs and members of the Class did not choose to attend an online institution

of higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.



                                                  13
           Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 13 of 24




       41.     Defendant markets UT on-campus experience as a benefit of enrollment on UT’s

website:




                                             14
            Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 14 of 24




        42.     The online learning options being offered to UT students are subpar in practically

every aspect, from the lack of facilities, materials, and access to faculty. Students have been

deprived of the opportunity for collaborative learning and in-person dialogue, feedback, and

critique.

        43.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

The tuition and fees for in-person instruction at UT are higher than tuition and fees for other

online institutions because such costs cover not just the academic instruction, but encompass an

entirely different experience which includes but is not limited to:

                    •   Face to face interaction with professors, mentors, and peers;

                    •   Access to facilities such as libraries, laboratories, computer labs, and
                        study room;

                    •   Student governance and student unions;

                    •   Extra-curricular activities, groups, intramural sports, etc.;

                    •   Student art, cultures, and other activities;

                                                  15
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 15 of 24




                     •   Social development and independence;

                     •   Hands on learning and experimentation;

                     •   Networking and mentorship opportunities.

       44.       Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek return of these amounts on behalf of

themselves and the Class, as defined below.

                                     CLASS ALLEGATIONS

       45.       Plaintiffs seek to represent a class defined as all people who paid UT Spring

Semester 2020 tuition and/or fees for in-person educational services that UT failed to provide,

and whose tuition and fees were not refunded (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       46.       Plaintiffs Fiore and D’Amario also seek to represent a subclass consisting of Class

members who reside in New York (the “New York Subclass”).

       47.       Plaintiffs Sean and Joshua Dunn also seek to represent a subclass consisting of

Class members of reside in Connecticut (the “Connecticut Subclass”) (collectively, the

“Subclasses”).

       48.       Subject to additional information obtained through further investigation and


                                                 16
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 16 of 24




discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       49.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiffs reasonably estimate that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiffs, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through records in Defendant’s possession.

       50.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in
               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass
               members contracted;

       (c)     whether Class and Subclass members are entitled to a refund for that portion of
               the tuition and fees that was contracted for services that Defendant did not
               provide;

       (d)     whether Defendant has unlawfully converted money from Plaintiffs, the Class and
               Subclass; and

       (d)     whether Defendant is liable to Plaintiffs, the Class, and Subclass for unjust
               enrichment.

       51.     Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

                                                 17
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 17 of 24




there are no defenses available to Defendant that are unique to Plaintiffs.

       52.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Class and Subclass. Plaintiffs have retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiffs have no interests that are

antagonistic to those of the Class or Subclass.

       53.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       54.     In the alternative, the Class and Subclasses may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of inconsistent or varying adjudications with respect to
               individual Class members that would establish incompatible standards of conduct
               for the Defendant;


                                                  18
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 18 of 24




       (b)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of adjudications with respect to them that would, as a practical
               matter, be dispositive of the interests of other Class members not parties to the
               adjudications, or substantially impair or impede their ability to protect their
               interests; and/or
       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class
               as a whole, thereby making appropriate final declaratory and/or injunctive relief
               with respect to the members of the Class as a whole.

                                          COUNT I
                                     Breach Of Contract
                           (On Behalf Of The Class And Subclasses)

       55.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       56.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclasses against Defendant.

       57.     Plaintiffs and Defendant entered into a contractual relationship where Plaintiffs

would provide payment in the form of tuition and fees, and Defendant, in exchange, would

provide in-person educational services, experiences, opportunities, and other related services.

The terms of the parties’ contractual relationship are set forth in publications from Defendant,

including the Spring Semester 2020 Course Catalog, UT’s Course Schedule Search, UT’s

course-specific syllabi, and Spring Semester 2020 class schedules issued by UT.

       58.     When Plaintiffs and Class Members sought to enter into a contractual agreement

with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiffs

and Class Members viewed the Course Catalog to make specific course selections prior to

registering and paying tuition and fees for those selected courses. Defendant’s Course Catalog

and Course Schedule Search constitute an offer to enter a contractual agreement.


                                                 19
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 19 of 24




       59.     The Course Catalog and Course Schedule Search provided Plaintiffs and Class

Members with information regarding the courses offered, the instructor, the days and times

during which the courses would be held, and the location (including the building and room

number) in which the courses would be held.

       60.     Indeed, the Course Catalog specifically noted which classes were in online format

within the “Course Description” section, and allowed Plaintiffs and Class Members to search for

Spring Semester 2020 courses based on “Method” of instruction, which included options like

“General Classroom,” “Hybrid,” or ‘Online.” The Course Schedule Search and Registration

function similarly represented that the delivery mode of classes would be “in-person.”

Moreover, course-specific syllabi and class schedules issued by UT confirmed the in-person

nature of classes by providing on-campus locations (by building and classroom) and meeting

times for each class.

       61.     As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiffs, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Semester.

       62.     Defendant materially breached the parties’ contractual agreement by failing to

provide in-person education services for the entirety of the Spring Semester 2020. The

provisions of the contract breached by Defendant include, but are not limited to, the provision

setting forth the details of in-person educational services as described in the Spring Semester



                                                20
           Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 20 of 24




2020 Course Catalog, Course Schedule Search and Registration, course-specific syllabi, and

class schedules. All of these documents indicated classes would be administered in an in-person,

on-campus setting. None of these documents made any reference to the administration of these

courses in an online format.

          63.    In addition, UT’s Tuition and Fee Schedule provides many of the policies and

procedures regarding tuition and fees, and the in-person nature of such.13 For example, the

mandatory Student Service Fee “[p]rovides support for a number of student services, programs

and activities.” Id. And the mandatory Student Government Fee “[p]rovides basic support to

student government, student productions, publications and other student-sponsored

organizations.” Id.

          64.    Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above by failing to provide in-person educational

services from March 6, 2020 through the end of the Spring 2020 semester. Defendant has

retained monies paid by Plaintiffs and the Class for their Spring Semester 2020 tuition and fees,

without providing them the benefit of their bargain.

          65.    Plaintiffs and members of the Class and Subclass have suffered damage as a

direct and proximate result of Defendant’s breach, including but not limited to being deprived of

the education, experience, and services to which they were promised and for which they have

already paid.

          66.    As a direct and proximate result of Defendant’s breach, Plaintiffs, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by



13
     https://www.ut.edu/admissions/tuition-and-costs
                                                  21
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 21 of 24




Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since UT has not held in-person classes since March 6, 2020.

       67.     Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

       68.     Therefore, Defendant should return a pro-rata share of the tuition and fees paid by

Plaintiffs and Class Members that relate to those in-person educational services that were not

provided after UT suspended in-person classes since March 6, 2020. In-person educational

services were not provided for approximately 50% of the Spring Semester 2020.

                                         COUNT II
                                     Unjust Enrichment
                           (On Behalf Of The Class And Subclasses)

       69.     Plaintiffs hereby incorporate by reference the allegations contained all preceding

paragraphs of this complaint.

       70.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclasses against Defendant.

       71.     Plaintiff and members of the Class and Subclasses conferred a benefit on

Defendant in the form of monies paid for Spring Semester 2020 tuition and other fees in

exchange for certain service and promises. Tuition for Spring Semester 2020 was intended to

cover in-person educational services from January through May 2020. In exchange for tuition

monies paid, Class members were entitled to in-person educational services through the end of

the Spring Semester.



                                                 22
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 22 of 24




       72.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       73.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

provided since UT shut down on March 6, 2020.

       74.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                         COUNT III
                                         Conversion
                           (On Behalf Of The Class And Subclasses)

       75.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       76.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclasses against Defendant.

       77.     Plaintiffs and members of the Class and Subclasses have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Semester 2020 tuition and fee payments to Defendant.

       78.     Defendant intentionally interfered with the rights of Plaintiffs, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       79.     Plaintiffs and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since UT shut down on March 6, 2020.



                                                23
         Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 23 of 24




       80.     Defendant’s retention of the fees paid by Plaintiffs and members of the Class and

Subclasses without providing the educational services for which they paid, deprived Plaintiffs,

Class and Subclass members of the benefits for which the tuition and fees paid.

       81.     This interference with the services for which Plaintiffs and members of the Class

and Subclass paid damaged Plaintiffs and Class members in that they paid tuition and fees for

services that will not be provided.

       82.     Plaintiffs, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided since

UT shut down on March 6, 2020.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

seeks judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclasses under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiffs as representatives
                       of the Class and Plaintiffs’ attorneys as Class Counsel to represent the
                       Class and Subclasses;

               (b)     For an order finding in favor of Plaintiffs and the Class and Subclasses on
                       all counts asserted herein;

               (c)     For compensatory and punitive damages in amounts to be determined by
                       the Court and/or jury;

               (d)     For prejudgment interest on all amounts awarded;

               (e)     For an order of restitution and all other forms of equitable monetary relief;

               (f)     For injunctive relief as pleaded or as the Court may deem proper; and

               (g)     For an order awarding Plaintiffs, the Class, and Subclasses their
                       reasonable attorneys’ fees and expenses and costs of suit.




                                                24
          Case 7:20-cv-03744-CS Document 16 Filed 09/15/20 Page 24 of 24




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.


Dated: September 15, 2020                        Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Philip L. Fraietta
                                                             Philip L. Fraietta

                                                 Philip L. Fraietta
                                                 Alec M. Leslie
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: pfraietta@bursor.com
                                                         aleslie@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Sarah N. Westcot (pro hac vice forthcoming)
                                                 2665 S. Bayshore Drive, Suite 220
                                                 Miami, FL 33133
                                                 Telephone: (305) 330-5512
                                                 Facsimile: (305) 676-9006
                                                 Email: swestcot @bursor.com

                                                 Attorneys for Plaintiffs




                                                     25
